Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 6, 2022

                                      No. 04-21-00407-CV

    JAMES PRESERVATION TRUST, Eric F. James d/b/a Stray Leaves, Leaves of Gas,
                             Appellants

                                                v.

         Rob BURLEY, Burley Auction Group, Inc., Lois Gibson, and Terry Verburgt,
                                     Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0136-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                         ORDER

        In the underlying suit, Appellees/Plaintiffs Robb Burley, Burley Auction Group, Inc.,
Lois Gibson, and Terry Verburgt (the Burley Plaintiffs) sued Appellants/Defendants James
Preservation Trust, Eric F. James d/b/a Stray Leaves, and Leaves of Gas (the James Defendants)
asserting claims for defamation, defamation per se, and business disparagement. The James
Defendants filed a Special Appearance and Motion for Summary Dismissal, which the trial court
denied on May 16, 2019. The James Defendants’ live answer asserted a counterclaim under the
Declaratory Judgments Act and sought attorney’s fees.

      The Burley Plaintiffs filed a motion for summary judgment on their claims for
defamation per se and an injunction. On May 19, 2021, the trial court granted that motion,
awarded each plaintiff $1 in nominal damages, and issued an injunction requiring the James
Defendants to, inter alia, delete certain material from their website.

        The James Defendants timely filed a motion for new trial. If the May 19, 2021 order had
been a final judgment that disposed of all parties and all claims, their notice of appeal deadline
would have been August 17, 2021. See TEX. R. APP. P. 26.1(a). With a motion for extension of
time, that deadline could have been extended until September 1, 2021. See id. 26.3. The James
Defendants did not file their notice of appeal until September 15, 2021.

       We issued an order identifying these possible jurisdictional defects and ordered the James
Defendants to show cause why the appeal should not be dismissed for lack of jurisdiction. In
response to the show cause order, the James Defendants assert that their appeal is authorized by
Texas Civil Practices and Remedies Code section 51.014(a)(6). In addition, they argue that their
delay in filing the notice of appeal was related to the pandemic, which authorized the trial court
to extend its deadline to hold a hearing on their motion for new trial and should be excused under
the Texas Supreme Court’s Emergency Orders.

       This is not an appeal under section 51.014(a)(6). That subsection allows a person to
appeal from an interlocutory order that “denies a motion for summary judgment” related to a
claim or defense “arising under the free speech clause[.]” TEX. CIV. PRAC. & REM. CODE ANN. §
51.014(a)(6) (emphasis added). The order the James Defendants attempted to appeal granted the
Burley Plaintiffs’ motion for summary judgment. See Komerica Post, LLC v. Byun, No. 14-19-
00764-CV, 2021 WL 1804512, at *2 (Tex. App.—Houston [14th Dist.] May 6, 2021, no pet.)
(mem. op.) (noting appellate court has jurisdiction under section 51.014(a)(6) only of orders
denying certain summary judgment motions). Although the trial court denied the James
Defendants’ Special Appearance and Motion for Summary Dismissal, it did so on May 16, 2019.
As a result, any notice of appeal of that order would have been due by June 5, 2019. See TEX. R.
APP. P. 26.1(b). Because the James Defendants did not file their notice of appeal until September
15, 2021, we lack jurisdiction under Texas Civil Practice and Remedies Code section
51.014(a)(6) and, for that matter, section 51.014(a)(12). See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(12) (authorizing interlocutory appeal of order that “denies a motion to dismiss filed
under Section 27.003” of the Civil Practice and Remedies Code).

       Similarly, we lack jurisdiction because there is no final, appealable judgment here. A
“judgment rendered without a conventional trial on the merits is not final unless (1) it actually
disposes of every pending claim and party or (2) it clearly and unequivocally states that it finally
disposes of all claims and parties, even if it does not actually do so.” Matter of Guardianship of
Jones, 629 S.W.3d 921, 924 (Tex. 2021). The judgment here disposes of the Burley Plaintiffs’
defamation per se claim and their request for an injunction, but not their defamation claim, their
business disparagement claim, or their request for a declaratory judgment. Nor does the
judgment dispose of the James Defendants’ counterclaim and request for attorney’s fees under
the Declaratory Judgments Act. In the absence of a severance order, a summary judgment that
does not dispose of all parties and causes of action is not final and appealable. Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ne. Indep. Sch. Dist.v. Aldridge, 400 S.W.2d 893,
895 (Tex. 1966).

       Nevertheless, we may treat the notice of appeal as prematurely filed and allow the James
Defendants time to present this court with a supplemental clerk’s record that includes a final,
appealable order or judgment. See TEX. R. APP. P. 27.1(a), 27.2; Iacono v. Lyons, 6 S.W.3d 715,
717 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (per curiam); see also Hervey v. Flores, 975
S.W.2d 21, 24 (Tex. App.—El Paso 1998, pet. denied) (“a final, appealable summary judgment
may consist of a series of piecemeal orders.”).

        Therefore, we ABATE this appeal and REMAND this cause to the trial court. We
ORDER the James Defendants to ensure that a supplemental clerk’s record with a final,
appealable judgment or order is filed in this court within THIRTY DAYS of the date of this
order. If the James Defendants fail to cure the jurisdictional defect as ordered, we will reinstate
this appeal and dismiss it for want of jurisdiction without further notice. See TEX. R. APP. P.
42.3(a).

       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court